OPINION — AG —  ** LABOR COMMISSIONER — " MINIMUM WAGES OF PUBLIC WORKS ACT " — INSTALLATION OF EQUIPMENT ** UNDER 40 O.S. 1971 196.1 [40-196.1] ET SEQ., (MINIMUM WAGES ON PUBLIC WORKS ACT) RADIOLOGY EQUIPMENT INSTALLED IN A PUBLIC WORKS BUILDING WHICH CONSTITUTES AN INTEGRAL PART OF THE CONSTRUCTION OF THE BUILDING IS GOVERNED BY THE PROVISIONS OF THE ACT. IN EACH INSTANCE THE COMMISSIONER OF LABOR MUST REVIEW THE SURROUNDING CIRCUMSTANCES IN ORDER TO DETERMINE IF THE INSTALLATION INVOLVED FALLS WITHIN THE PURVIEW OF THE ACT AND IS THUS SUBJECT TO THE APPLICABLE MINIMUM WAGES. CITE: 40 O.S. 1971 196.2 [40-196.2](1), 40 O.S. 1971 196.12 [40-196.12] (JAMES C. PECK)